DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 7, and 12 are objected to because of the following informalities:  
CLAIM 1:
The following changes are intended to clarify the invention.
In the final line, replace “erroneously determining” with --it is determined that--.
In the final line, after “connection” insert --has been erroneously identified--.
In the final line, delete “is identified”.
CLAIM 7:
In the final line, replace “execute” with --stop--.
CLAIM 12:
In line 5, delete “51”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24, 25, and 27 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiang (2015/0036250).
In re Claim 24, Xiang teaches a battery unit as seen in Figures 1 and 2, comprising: a power supply (battery connected to VDD); a connection (Interface) configured to be connectable with a load for atomizing an aerosol source or heating a flavor source (paragraph 60) and a charger for charging the power supply (paragraph 60); a detector (88) configured to detect an abnormality in the load or the power supply (paragraphs 64-66); and a controller (200) that performs a specific process at least selectively executable to at least temporarily disable the supply of electric power to the load from the power supply, if an abnormality in the load or the power supply is detected (paragraph 67).
In re Claim 25, Xiang teaches that in the specific process, the controller rechecks whether the load is connected to the connection before at least temporarily disabling the supply of electric power to the load from the power supply (paragraph 95-97 teach that during the overcurrent protection method the controller checks that the load is connected via determining that discharging is occurring.  This is a process that can be performed more than once, and each repetitive overcurrent protection involves a “recheck” of whether the load is connected).
In re Claim 27, Xiang teaches a disconnecting means (Q1 and/or Q2) for at lest temporarily disabling the supply of electric power to the load from the power supply.
Allowable Subject Matter
Claims 1-13, 16, 17, and 19 are allowed.
As discussed above, Xiang teaches disabling the supply of electric power to the load from the power supply if an overcurrent or overvoltage condition occurs (paragraph 91-97), but does not teach that the supply of electric power is disabled in the event that it is determined that the load connected to the connection has been erroneously identified as the charger (in re claim 1) or in the event that the charge mode is executed when the load is connected to the connection (in re claim 2).  
Tsui (20170303597) teaches a battery unit as seen in Figures 1-1B that distinguishes between a smoking mode when an  load (150B) is connected to a connection (152A and 154A) and a charging mode when a charger (110B) is connected to said connection instead (Abstract).  However, Tsui does not teach that the supply of electric power is disabled in the event that it is determined that the load connected to the connection has been erroneously identified as the charger (in re claim 1) or in the event that the charge mode is executed when the load is connected to the connection (in re claim 2).
Additionally relevant to the overall disclosed invention, Frisbee et al (2017/0013879) teaches monitoring a current when a load is connected (73) and providing short circuit protection (paragraph 53), and further teaches authenticating the load (paragraphs 75-77) but does not teach the supply of electric power is disabled in the event that it is determined that the load connected to the connection has been erroneously identified as the charger (in re claim 1) or in the event that the charge mode is executed when the load is connected to the connection (in re claim 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836